Citation Nr: 0203136	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for ulcerative 
colitis.

[The issues of entitlement to service connection for 
diabetes, depression, hypertension, hearing loss, tinnitus, 
and ulcerative colitis will be the subject of a later 
decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to August 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  A videoconference hearing was held in January 2002.

The Board has found that additional development is required 
regarding the issues of entitlement to service connection for 
diabetes, depression, hypertension, hearing loss, tinnitus, 
and ulcerative colitis.  The Board will undertake that 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the merits of the 
claim for entitlement to service connection for diabetes, 
depression, hypertension, hearing loss and tinnitus.


FINDINGS OF FACT

1.  In an unappealed rating decision in May 1968, the RO 
denied service connection for ulcerative colitis, essentially 
finding that such disorder was not present in service and was 
not shown to be related to service.

2.  Evidence submitted since the May 1968 rating decision was 
not previously of record, tends to relate the veteran's 
ulcerative colitis to service, and must be considered to 
fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

Evidence received since the final rating decision in May 1968 
is new and material, and the veteran's claim of entitlement 
to service connection for ulcerative colitis may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Legislation enacted while this appeal was pending has 
enhanced VA's duties to assist a claimant in developing facts 
pertinent to his claim and to notify the claimant and 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA); (codified at 38 U.S.C.A. § 5100-5103A, 5107 (West 
Supp. 2001)).  VA has now published regulations implementing 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the January and August 2000 statement and 
supplemental statement of the case, the RO advised the 
veteran and his representative of the laws and regulations 
applicable to reopening of finally decided claims and gave 
notice as to the types of evidence needed to substantiate his 
request to reopen.

Regulations implementing the VCAA modify the definition of 
new and material evidence and provide for assistance to a 
claimant on claims to reopen.  See 66 Fed. Reg. at 45,630 (to 
be codified at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, 
those provisions are applicable only to claims received on or 
after August 29, 2001, and do not apply in the instant case.  
66 Fed. Reg. at 45,620.  At any rate, the veteran is not 
prejudiced by the Board's consideration of the matter 
addressed in this appeal. 

Factual Background and Analysis

In a May 1968 decision, the RO denied the veteran's claim for 
entitlement to service connection for ulcerative colitis.  He 
did not appeal that decision and it became final.  
38 U.S.C.A. § 7105 (West 1991); 38 U.S.C. §4005(c) (1964); 
38 C.F.R. §§ 3.104, 3.160(d), 20.1104 (2001); 38 C.F.R. 
§§3.104, 19.118, 19.153 (1968).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).. In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the RO's May 1968 decision, the evidence 
consisted of the veteran's service medical records and a 
letter from Ernest C. Mirich, M.D., dated in February 1968.  
The veteran's entrance and separation examinations were 
negative for any gastrointestinal disorder.  On the Reports 
of Medical History provided at preinduction in November 1961 
and induction in August 1963, the veteran noted that he had 
stomach, liver, or intestinal trouble.  The examining 
physician in November 1961, circled the word "stomach" in 
the phrase "stomach, liver, or intestinal trouble," and 
noted N.S. (no sequelae).

The February 1968 letter from Dr. Mirich noted that the 
veteran was seen in consultation in October 1967 for 
evaluation of gastrointestinal complaints.  Proctoscopic 
examination and barium enema revealed definite ulcerative 
colitis, chronic in nature, with marked changes noted in the 
entire colon.  The veteran was noted by Dr. Mirich to have 
been seen at the Mayo Clinic in October -November 1967 when 
the findings were confirmed, with subsequent diagnosis of 
chronic ulcerative colitis.

The RO denied the veteran's claim of entitlement to service 
connection because it found that ulcerative colitis was 
initially diagnosed at a point in time too remote from 
service to be related to service.  

Evidence added to the record since the May 1968 rating 
decision includes the veteran's testimony at an RO hearing 
and at a videoconference Board hearing and private statements 
and reports.  

A claimant's sworn testimony is evidence that the Board must 
consider, and the Board must "provide adequate reasons or 
bases for its rejection of the appellant's testimonial 
evidence."  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
Review of the veteran's hearing testimony and written 
submittals reveals that he has outlined a sequence of events 
that was not previously of record.  He is competent to 
describe his experiences during service.

The private medical evidence contains an opinion that 
suggests that the onset of ulcerative colitis occurred in 
service.  Specifically, in a statement dated in February 
2001, a private physician opined, "The ulcerative colitis 
clinical picture can have slight insidious symptoms many 
years before that, so [the veteran] probably had ulcerative 
colitis prior to his release into the reserves in 1965."  
This opinion appears to have been provided by the veteran's 
treating physician and is not mere history transcribed by the 
physician.  It is new.  It bears directly on the matter at 
hand as, based on medical observation and a physician's fund 
of knowledge, it places the onset of the disability at issue, 
ulcerative colitis, at a point in time during active service.  
Accordingly, it is competent evidence that must be considered 
in order to fairly decide the merits of the claim. 

In light of the foregoing, the Board finds that the evidence 
added to the record since May 1968 is new and material, and 
that the veteran's claim for service connection for 
ulcerative colitis may be reopened.

The Board notes that this decision is limited solely to the 
question of whether the instant claim should be reopened.  As 
to the merits of the veteran's underlying claim, i.e., 
whether service connection should be granted for ulcerative 
colitis, the Board finds that additional development is 
required.  The Board will undertake that additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)), along with the development on the further 
issues noted in the Introduction.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for ulcerative colitis is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

